Exhibit 10.2

Third Amendment to Amended and Restated PCS Services Agreement

Between Sprint Spectrum L.P. and Virgin Mobile USA, L.P.

This Third Amendment (“Third Amendment”) is made to that certain Amended and
Restated PCS Services Agreement between Sprint Spectrum L.P. (“Sprint PCS”) and
Virgin Mobile USA, L.P. (formerly Virgin Mobile USA, LLC) (“VMU”) dated
October 16, 2007, as amended, (the “PCS Services Agreement”). Capitalized terms
not defined in this Third Amendment are defined in the PCS Services Agreement.

 

1. Section II.B (Total Billed Peak MOUs) of Schedule 1.0 to the PCS Services
Agreement is amended as follows:

 

  a. Notwithstanding anything to the contrary in Sections I.B(ii) and II.B of
Schedule 1.0 to the PCS Services Agreement, and subject to Sections 1.b through
1.e below, during calendar year 2008, the peak period will begin at 7:00 a.m.
and end at 7:00 p.m., Monday through Friday, except national holidays observed
by the United States postal service. All other times will be off-peak.

 

  b. For purposes of Section 1 in this Third Amendment:

“Actual Voice/SMS/Data Amounts” means the total of all amounts invoiced to VMU
under the PCS Services Agreement on an Invoice for each of the 2008 bill cycles
set forth in the table in Section 1.c.1 below for Voice/SMS/Data Usage including
credits or debits related to disputed charges or billing errors for
Voice/SMS/Data Usage that are typically included on the “True-Up Statement” VMU
receives as part of the supporting documentation for each invoice, which does
not include the Additional Amounts.

“Additional Amounts” means (i) any amounts invoiced or credited to VMU that are
associated with the difference between the actual Cost of Service formulas and
rates charged to VMU as described in Sections 7.2.1(b), 7.2.2(b) and 7.2.3(b) of
the PCS Services Agreement, (ii) amounts invoiced to VMU for any Customized
Service, (iii) royalty payment amounts, (iv) Late Payment Fees, (v) any unique
amounts invoiced to VMU for which pricing is not described in Schedules 1.0, 1.1
or 1.2 to the PCS Services Agreement, (vi) any revenue from end users that VMU
acquires from any entity that resells or resold wireless services purchased from
Sprint PCS to such end users, or (vii) any credits invoiced to VMU that are not
directly related to disputed charges or billing errors for Voice/SMS/Data Usage;

“Invoice” means the applicable monthly electronic invoice, each dated the 1st
day of the calendar month following the just-completed calendar month/bill
cycle, for “Ancillary Charges”, “Current Activity Charges”, “Adjustments” (where
applicable), identified as such on the Invoice, and any other charges for
services included on such electronic invoice that have not been previously
applied to VMU’s account, and including credits or debits that are included on
the True-Up Statement in the ordinary course of business consistent with past
practice between VMU and Sprint PCS;

“Late Payment Fees” means interest on amounts not paid to Sprint PCS by the
applicable Due Date as described in Section 7.5 of the PCS Services Agreement;

“Remaining 2008 Bill Cycles” means the nine (9) consecutive bill cycles
commencing with the April 1, 2008 through April 30, 2008 bill cycle; and

“Voice/SMS/Data Usage” means (i) voice and data usage for airtime services
billed in minutes of use as described in Schedule 1.0 to the PCS Services
Agreement (including toll, unbilled local

 

   Sprint PCS / Virgin Mobile USA Confidential Information    1



--------------------------------------------------------------------------------

toll, Roaming, Roaming toll and travel MOUs), (ii) directory assistance and
operator services billed to VMU as described in Schedule 1.0, (iii) SMS usage
billed by number of messages as described in Schedule 1.1 to the PCS Services
Agreement, (iv) 3G Data Transport service billed by number of MB usage as
described in Schedule 1.2 to the PCS Services Agreement, and (v) ADC codes, if
applicable, as described in Section 2.14 of the PCS Services Agreement.

 

 

c.

   1.    Subject to the terms set forth below and Section 1(d), in lieu of VMU
paying the Actual Voice/SMS/Data Amounts portion of each Invoice for each of the
Remaining 2008 Bill Cycles, VMU will pay to Sprint PCS “Established
Voice/SMS/Data Amounts” equal to the amounts in the “Established Voice/SMS/Data
Amount” column in the table set forth below in this Section 1.c.1 that are
associated with each Remaining 2008 Bill Cycle, plus any Additional Amounts for
the respective Remaining 2008 Bill Cycle. Also shown in the table below are
Established Voice/SMS/Data Amounts for the three (3) Invoices generated for PCS
Service usage during the January, February and March 2008 calendar months, which
represent the “Actual Voice/SMS/Data Amounts” calculated for each Invoice for
the three months ended March 31, 2008. The total of the Established
Voice/SMS/Data Amounts for all 2008 bill cycles is $298,000,000.

 

2008 Bill Cycle

 

Invoice Date

 

Established

Voice/SMS/Data Amounts

 

Due Dates1

4-1-08 – 4-30-08

  5-1-08   $22,000,000   5-25-08

5-1-08 – 5-31-08

  6-1-08   $24,000,000   6-25-08

6-1-08 – 6-30-08

  7-1-08   $24,000,000   7-25-08

7-1-08 – 7-31-08

  8-1-08   $24,000,000   8-25-08

8-1-08 – 8-31-08

  9-1-08   $24,000,000   9-25-08

9-1-08 – 9-30-08

  10-1-08   $26,000,000   10-25-08

10-1-08 – 10-31-08

  11-1-08   $27,500,000   11-25-08

11-1-08 – 11-30-08

  12-1-08   $28,000,000   12-25-08

12-1-08 – 12-31-08

  1-1-09   $31,116,310   1-25-09

2008 Bill Cycle

 

Invoice Date

 

Established

Voice/SMS/Data Amounts

   

1-1-08 – 1-31-08

  2-1-08   $22,067,746  

2-1-08 – 2-28-08

  3-1-08   $22,217,372  

3-1-08 – 3-31-08

  4-1-08   $23,098,572           Total all 2008 Bill Cycles:   $298,000,000  

 

1

Due Dates are estimates. Actual Due Dates will be based on the date Sprint PCS
provides to VMU all supporting documentation and billing records pursuant to
Section 7.4 of the PCS Services Agreement.

 

 

c.

   2.    For the calendar year 2008, if VMU’s Actual 2008 Billed Revenue
(defined below) exceeds $298,000,000, Sprint PCS will invoice VMU for the
difference between the Actual 2008 Billed Revenue and $298,000,000 no later than
January 21, 2009, which VMU must pay in accordance with the payment terms in
Section 7.4 of the PCS Services Agreement. For purposes of Section 1 in this
Third Amendment, “Actual 2008 Billed Revenue” means the sum of the
(i) Established Voice/SMS/Data Amounts from the table in Section 1.c.1 above for
the Invoices for the three months ended March 31, 2008 (which are equal to the
Actual Voice/SMS/Data Amounts for the three months ended March 31, 2008), and
the (ii) Actual Voice/SMS/Data Amounts for each of the Remaining 2008 Bill
Cycles.

 

  d. The effectiveness of this Third Amendment is contingent upon VMU’s securing
an increase of lending commitments under the Amended & Restated Subordinated
Credit Agreement among

 

   Sprint PCS / Virgin Mobile USA Confidential Information    2



--------------------------------------------------------------------------------

Virgin Mobile USA, LLC, Virgin Entertainment Holdings, Inc. and Sprint Spectrum,
LP, dated as of July 19, 2006, as amended, from $75 million to $100 million, by
June 30, 2008, which will remain at $100 million or higher for the remainder of
calendar year 2008.

 

  e. Beginning on January 1, 2009, Sections I.B(ii) and II.B of Schedule 1.0 to
the PCS Services Agreement will apply in accordance with its terms in effect
immediately prior to this Third Amendment unless otherwise agreed by the
parties.

 

2. Except as specifically provided above, the PCS Services Agreement remains in
effect in accordance with its terms.

IN WITNESS HEREOF, the parties have executed this Third Amendment as of the
dates indicated below.

 

SPRINT SPECTRUM, L.P.   

VIRGIN MOBILE USA, L.P. (formerly Virgin

Mobile USA, LLC)

By:  

/s/ Thad Langford

   By:  

/s/ Peter Lurie

Name:    Thad Langford    Name:   

Peter Lurie

Its:   Vice President, Strategic Partners    Its:  

General Counsel and Corporate Secretary

Date:  

May 12, 2008

   Date:  

May 12, 2008

 

   Sprint PCS / Virgin Mobile USA Confidential Information    3